Harrison, O. J.
In this, an error proceeding, in which the reversal of the judgment of the district court of Pierce county is asked, it is argued that the verdict of the jury before which the cause was tried was contrary to, or not sustained by, the evidence; also, that the trial court erred in giving certain designated instructions to the jury. The determination of any of the points presented would necessitate an examination and consideration of the evidence introduced on the trial. There is in the record a document which purports to be the bill of exceptions, but it lacks the authentication by the clerk of the trial court, and cannot be considered (Hale v. Sheehan, 52 Neb. 184), and the questions which call for an examination of the evidence must be disregarded. (Aitken v. Rawlings, 52 Neb. 589.) It follows that the arguments herein are without avail, and the judgment must be
Affirmed.